Citation Nr: 9900678	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a damaged right 
hamstring muscle, post-operative growth or tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Winston-Salem, North Carolina RO.  This case 
was before the Board in November 1997 when it was remanded 
for additional development.

In July 1997, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a damaged right hamstring muscle, 
post-operative growth or tumor.  He further contends that his 
hamstring was damaged during basic training and misdiagnosed 
as a Bakers cyst.

An August 1966 pre-induction report of medical history notes 
the presence of a scar on the veteran's right leg.  It was 
noted that the veteran had a growth or tumor removed from the 
right leg at age three.  Upon examination, no complaints or 
findings of a disability of the right hamstring were noted.  
The veteran was found to be physically qualified for military 
service.  

Service medical records indicate that the veteran was seen in 
January 1967 with complaints of a growth on the right leg.  
Upon examination, soft tissue swelling was noted on the right 
upper popliteal space.  Impression was Bakers cyst of the 
right knee.  In March 1967, x-rays revealed an area of 
cortical thickening on the posterior aspect of the mid shaft 
of the femur, suggestive of a benign lesion.  The veteran 
decided to defer surgery at that time.  In April 1967, the 
veteran was seen with complaints of right knee pain.  No 
diagnosis was noted.

A June 1968 report of medical history notes that the veteran 
had a small tumor removed from the right posterior thigh in 
1949.  It was further noted that Bakers cyst was diagnosed 
again in 1967.  A separation examination report notes the 
presence of a soft tissue cyst on the posterior aspect of the 
right thigh.  A scar was also noted in the same location.  
Diagnosis was Bakers cyst.

The evidence of record indicates that the veteran was given a 
VA examination in February 1998.  The examiner noted, upon 
review of the veteran's records, that an ultrasound after 
service found the previously diagnosed Bakers cyst to be 
part of the damaged hamstring most likely from the surgery 
at age three.  After examining the veteran, the examiner 
opined that a small soft mass is felt to be part of the 
portion of the hamstring secondary to [the veteran's] surgery 
as a child.  The examiner further noted that the veteran 
definitely does not have a [B]akers cyst.  Diagnoses 
included status post excision of growth, right posterior 
hamstring, at age three; and posterior hamstring mass 
secondary to the previous surgery with right knee pain and 
mild degenerative joint disease.  The examiner further stated 
that the veteran 

previously had a tumor or growth removed 
from his right posterior hamstring at age 
3.  [The veteran] was later diagnosed as 
having a [B]akers cyst but examination 
at this time reveals more than likely a 
portion of damaged hamstring from 
previous surgery.  No [B]akers cyst is 
present.  As far as [the veteran's] 
diagnosis, I believe his present problem 
is secondary to the surgery that he had 
at age 3.  It is in no way related to his 
military service.

The Board notes that the VA examiner did not offer an opinion 
as to whether there was an increase in severity of the 
veterans right hamstring disability during service and, if 
so, whether the increase in severity in service was clearly 
and unmistakably beyond that which may be expected as a 
result of natural progression. 

The Board regrets further delay in this case.  However, under 
the circumstances, further development is necessary and the 
case is REMANDED for the following actions:

1.  The RO forward the claims folder to 
an orthopedic specialist who, after 
reviewing the folder, should render an 
opinion as to: (a) whether it is at least 
as likely as not that there was an 
increase in severity of the appellants 
right hamstring disability during his 
period of active service; and (b) if 
there was an increase in pathology during 
the appellants period of service, was 
this increase clearly and unmistakably 
the result of natural progress of the 
underlying condition.  The basis for the 
opinion should be fully reported for the 
record.  If the orthopedic specialist is 
unable to render this opinion without 
conducting an additional VA examination, 
one should be scheduled.

2.  The RO should then review the claim.  
If it continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
